Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 28-30, 34-35, 38-39 and 40-42 are rejected under 35 U.S.C. 102(3) as being unpatentable over Chen et al. (US 20170041870 A1) in view of Morad et al. (US 20130324132 A1).
Regarding claim 28, Chen teaches a method (method of Fig. 2 using network of Fig. 1) for determining, in a network including a plurality of radio cells (e.g. cells 1-6 of Fig. 1), at least one power saving group (the energy saving and compensation group can also be configured, and cells serving as the energy saving cells and cells serving as the compensation cells in the energy saving and compensation group are determined, [0052]) comprising at least two radio cells of said plurality of radio cells (e.g. energy saving cell 1-3 of Fig. 1), the method comprising 
retrieving neighboring data (Cell load measurement results of all cells in an energy saving and compensation group are acquired, [0040] and Fig. 1 depicts that cells 1-6 are neighbor), 
identifying radio cells of said plurality of radio cells as power saving group reference cells (cells capable of entering the energy saving states such as cells 1-3 of Fig. 1) based on said neighboring data (cells capable of entering the energy saving states …can be determined in network planning and optimization according to distribution situations, including a time dimension, a geographic position dimension and other aspects, of each cell load in an area on a premise, [0053]), 
identifying radio cells of said plurality of radio cells as power saving group helping cells respectively for at least one identified power saving group reference cell (cells capable of entering the compensation states such as cell 4-6 of Fig. 1) based on said neighboring data (cells capable of entering the compensation states … can be determined in network planning and optimization according to distribution situations, including a time dimension, a geographic position dimension and other aspects, of each cell load in an area on a premise, [0053]), and 
assigning each of said identified power saving group helping cells to one of said identified power saving group reference cells based on said neighboring data (An NMS sends a command for creating a compensation cell object to an EMS, command parameters including a compensation cell object name EUtranCellFDD or EUtranCellTDD, a compensation cell object instance DN and a compensation cell object property value, [0154]), 
wherein each of said at least one power saving group comprises one of said identified power saving group reference cells and at least one identified power saving group helping cell assigned to said one of said identified power saving group reference cells (a management system needs to create a corresponding cell object instance for this new cell according to a conventional 3GPP cell object and an association relation thereof, a property value and an associated object property thereof include the configuration parameter of the cell in the energy saving and compensation state, and a DN of a new cell object instance is the new DN of the compensation cell. As shown in Figure, objects, for which new instances need to be created, at least include objects in dotted lines in FIG. 9, [0143]).
However, Chen does not teach including a plurality of entries corresponding to a plurality of combinations of respective two radio cells of said plurality of radio cells, wherein each of said plurality of entries represents overlapping amount information in relation to said respective two radio cells.
In an analogous art, Morad teaches including a plurality of entries corresponding to a plurality of combinations of respective two radio cells of said plurality of radio cells, wherein each of said plurality of entries represents overlapping amount information in relation to said respective two radio cells (For example, in the case of Energy Saving application in which the Required-ERCC of selected cell(s) with respect to a service area may be retrieved, [0101] and for example, when two or more cells in proximity have been found to be fully overlapped by their neighbors (i.e. said two or more cells have a Required-ERCC substantially equal to zero with respect to their respective neighbors), then the second step may be performed on the group of said two or more cells defined as the selected cells, the corresponding service area being defined as the union of the neighbors of the selected cells. In a further embodiment, said corresponding service area may be limited to the union of the neighbors of each of the two or more selected cells that respectively have at least a predefined level of overlapping with each selected cell, [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen with the overlapping level of Morad to provide a methods and a system to improve energy saving of a cell as suggested.

Regarding claim 29, Chen as modified by Morad teaches the method according to claim 28, wherein said retrieving comprises accessing said neighboring data stored in a storing unit (Each cell performance indicator is periodically and continuously collected into a database. Such a performance database enables the operator to monitor the operation of the network and detect the network performance and various faults, Morad [0172]) .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen with the overlapping level of Morad to provide a methods and a system to improve energy saving of a cell as suggested.
Regarding claim 30, Chen as modified by Morad teaches the method according to claim 28, further comprising comparing, for each pair of two radio cells, each of two overlapping amount information elements corresponding to the respective pair of two radio cells with a neighborhood determination threshold (ThN) (Further, it is possible to define substantially overlapped cells for which a Required-ERCC is below a predetermined threshold (for example 1%), Morad [0274]), and determining, if at least one of said two overlapping amount information elements is larger than said neighborhood determination threshold (Further, it is possible to define substantially overlapped cells for which a Required-ERCC is below a predetermined threshold (for example 1%), Morad [0274]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen with the overlapping level of Morad to provide a methods and a system to improve energy saving of a cell as suggested.

Regarding claim 34, Chen as modified by Morad teaches the method according to claim 28, wherein in relation to said identifying as power saving group reference cells, the method further comprises selecting, from power saving group reference cell candidates, power saving group candidate radio cells which are not declared as a power saving group helping cell candidate of any pair of two power saving group candidate radio cells, as a power saving group reference cell (Optionally, cells capable of entering the energy saving states, cells capable of entering the compensation states and an energy saving and compensation coverage range in an off-peak situation can be determined in network planning and optimization according to distribution situations, including a time dimension, a geographic position dimension and other aspects, of each cell load in an area on the premise, Chen [0080]).

Regarding claim 35, Chen as modified by Morad teaches the method according to claim 28, wherein in relation to said identifying as power saving group helping cells, the method further comprises selecting power saving group candidate radio cells which are not selected as a power saving group reference cell as a power saving group helping cell of said respective pair of two power saving group candidate radio cells (Optionally, cells capable of entering the energy saving states, cells capable of entering the compensation states and an energy saving and compensation coverage range in an off-peak situation can be determined in network planning and optimization according to distribution situations, including a time dimension, a geographic position dimension and other aspects, of each cell load in an area on the premise, Chen [0080]).

Regarding claim 38, Chen as modified by Morad teaches the method according to claim 28, wherein said overlapping amount information is indicative of a portion of a geographical coverage of one cell of said respective two radio cells which is overlapped with a geographical coverage of the other cell of said respective two radio cells (The AoC 111 of Cell-A 110 and the AoC 121 of Cell-B 120 overlap in a certain area which is the overlapping of the two triangles 111,121, Morad [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen with the overlapping level of Morad to provide a methods and a system to improve energy saving of a cell as suggested.

Regarding claim 39, Chen as modified by Morad teaches the method according to claim 28, wherein said overlapping amount information is determined based on at least one of respective locations of said respective two radio cells, respective azimuths of said respective two radio cells, respective ranges of said respective two radio cells, respective antenna heights of said respective two radio cells, and respective transmit powers of said respective two radio cells (Utilizing the Supplement+Prime-ERCC it is possible to explore cell broadcast power and/or cell antenna tilt in order to achieve a desired percentage of overlapping between Cell-A and Cell-B, by a process of "Trial & Error", Morad [0278]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen with the overlapping level of Morad to provide a methods and a system to improve energy saving of a cell as suggested.

Regarding claim 40, Chen teaches an apparatus (Device of Fig. 4) for determining, in a network including a plurality of radio cells (e.g. cells 1-6 of Fig. 1), at least one power saving group comprising at least two radio cells of said plurality of radio cells (the energy saving and compensation group can also be configured, and cells serving as the energy saving cells and cells serving as the compensation cells in the energy saving and compensation group are determined, [0052]), the apparatus comprising 
at least one processor (the computer program element is executed by a processor in a device, [0086]), 
at least one memory including computer program code (a sending element, configured to send a cell load measurement job to the energy saving and compensation group; and a receiving element, configured to receive the cell load measurement results reported in response to the cell load measurement job, [0072]), and 
at least one interface configured for communication with at least another apparatus (communication chip 606), 
the at least one processor (processor 604), with the at least one memory (dram 608) and the computer program code (control module 636), being configured to cause the apparatus to perform: 
retrieving neighboring data (Cell load measurement results of all cells in an energy saving and compensation group are acquired, [0040] and Fig. 1 depicts that cells 1-6 are neighbor);
identifying radio cells of said plurality of radio cells as power saving group reference cells based on said neighboring data (cells capable of entering the energy saving states …can be determined in network planning and optimization according to distribution situations, including a time dimension, a geographic position dimension and other aspects, of each cell load in an area on a premise, [0053]), 
identifying radio cells of said plurality of radio cells as power saving group helping cells respectively for at least one identified power saving group reference cell based on said neighboring data (cells capable of entering the compensation states such as cell 4-6 of Fig. 1) based on said neighboring data (cells capable of entering the compensation states … can be determined in network planning and optimization according to distribution situations, including a time dimension, a geographic position dimension and other aspects, of each cell load in an area on a premise, [0053]), and 
assigning each of said identified power saving group helping cells to one of said identified power saving group reference cells based on said neighboring data (An NMS sends a command for creating a compensation cell object to an EMS, command parameters including a compensation cell object name EUtranCellFDD or EUtranCellTDD, a compensation cell object instance DN and a compensation cell object property value, [0154]), wherein 
each of said at least one power saving group comprises one of said identified power saving group reference cells and at least one identified power saving group helping cell assigned to said one of said identified power saving group reference cells (a management system needs to create a corresponding cell object instance for this new cell according to a conventional 3GPP cell object and an association relation thereof, a property value and an associated object property thereof include the configuration parameter of the cell in the energy saving and compensation state, and a DN of a new cell object instance is the new DN of the compensation cell. As shown in Figure, objects, for which new instances need to be created, at least include objects in dotted lines in FIG. 9, [0143]).
However, Chen does not teach including a plurality of entries corresponding to a plurality of combinations of respective two radio cells of said plurality of radio cells, wherein each of said plurality of entries represents overlapping amount information in relation to said respective two radio cells.
In an analogous art, Morad teaches including a plurality of entries corresponding to a plurality of combinations of respective two radio cells of said plurality of radio cells, wherein each of said plurality of entries represents overlapping amount information in relation to said respective two radio cells (For example, in the case of Energy Saving application in which the Required-ERCC of selected cell(s) with respect to a service area may be retrieved, [0101] and for example, when two or more cells in proximity have been found to be fully overlapped by their neighbors (i.e. said two or more cells have a Required-ERCC substantially equal to zero with respect to their respective neighbors), then the second step may be performed on the group of said two or more cells defined as the selected cells, the corresponding service area being defined as the union of the neighbors of the selected cells. In a further embodiment, said corresponding service area may be limited to the union of the neighbors of each of the two or more selected cells that respectively have at least a predefined level of overlapping with each selected cell, [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen with the overlapping level of Morad to provide a methods and a system to improve energy saving of a cell as suggested.

Regarding claim 41, Chen as modified by Morad teaches the apparatus according to claim 40, wherein in relation to said retrieving, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: accessing said neighboring data stored in a storing unit (Each cell performance indicator is periodically and continuously collected into a database. Such a performance database enables the operator to monitor the operation of the network and detect the network performance and various faults, Morad [0172]) .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen with the overlapping level of Morad to provide a methods and a system to improve energy saving of a cell as suggested.

Regarding claim 42, Chen as modified by Morad teaches the apparatus according to claim 40, wherein the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: comparing, for each pair of two radio cells, each of two overlapping amount information elements corresponding to the respective pair of two radio cells with a neighborhood determination threshold (ThN) (Further, it is possible to define substantially overlapped cells for which a Required-ERCC is below a predetermined threshold (for example 1%), Morad [0274]), and determining, if at least one of said two overlapping amount information elements is larger than said neighborhood determination threshold (ThN), said respective two radio cells as neighbor radio cells (Further, it is possible to define substantially overlapped cells for which a Required-ERCC is below a predetermined threshold (for example 1%), Morad [0274]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen with the overlapping level of Morad to provide a methods and a system to improve energy saving of a cell as suggested.

4.	Claims 28-30, 34-35, 38 and 40-42 are rejected under 35 U.S.C. 102(3) as being unpatentable over Chen et al. (US 20170041870 A1) in view of Morad et al. (US 20130324132 A1) and further in view of Comstock (US 20160066236 A1).
Regarding claim 31, Chen as modified by Morad teaches the method according to claim 30.
However, Chen and by Morad do not teach further comprising calculating, for each pair of two neighbor radio cells, an absolute value of a difference between the two overlapping amount information elements corresponding to the respective pair of two neighbor radio cells as an overlapping amount difference, comparing, for each pair of two neighbor radio cells, said respective overlapping amount difference with a power saving candidate determination threshold, and determining, if said respective overlapping amount difference is larger than said power saving candidate determination threshold, said respective two neighbor radio cells as power saving candidate radio cells.
In an analogous art, Comstock teaches calculating, for each pair of two neighbor radio cells, an absolute value of a difference between the two overlapping amount information elements corresponding to the respective pair of two neighbor radio cells as an overlapping amount difference (The transition communication station can request UE devices to measure the signal strength of both the transition service area transmitter and the compensation service area transmitter, [0046]), comparing, for each pair of two neighbor radio cells, said respective overlapping amount difference with a power saving candidate determination threshold (The transition communication station can compare the two signal strength measurements and notify the compensation communication station if the difference between the measurements is greater than a predetermined threshold, [0046]), and determining, if said respective overlapping amount difference is larger than said power saving candidate determination threshold, said respective two neighbor radio cells as power saving candidate radio cells (If the measurements made by the UE devices are the same within a certain threshold, it is likely that the coverage for the two service areas is close to the same, including at the edge of the service area even if there is no UE device located there to report measurements. Similarly, for cases where the service areas are not the same, the relationship between their signal strengths can be determined beforehand, such as during deployment, and can be used to assist to determine when the compensation service area has been expanded to the proper extent, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen and Morad with the threshold information of Comstock to provide a methods and a system to better serve the device as suggested.

Regarding claim 43, Chen as modified by Morad teaches the apparatus according to claim 42.
However, Chen and Morad do not teach wherein the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: calculating, for each pair of two neighbor radio cells, an absolute value of a difference between the two overlapping amount information elements corresponding to the respective pair of two neighbor radio cells as an overlapping amount difference, comparing, for each pair of two neighbor radio cells, said respective overlapping amount difference with a power saving candidate determination threshold, and determining, if said respective overlapping amount difference is larger than said power saving candidate determination threshold, said respective two neighbor radio cells as power saving candidate radio cells.
In an analogous art, Comstock teaches wherein the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: calculating, for each pair of two neighbor radio cells, an absolute value of a difference between the two overlapping amount information elements corresponding to the respective pair of two neighbor radio cells as an overlapping amount difference (The transition communication station can request UE devices to measure the signal strength of both the transition service area transmitter and the compensation service area transmitter, [0046]), comparing, for each pair of two neighbor radio cells, said respective overlapping amount difference with a power saving candidate determination threshold (The transition communication station can compare the two signal strength measurements and notify the compensation communication station if the difference between the measurements is greater than a predetermined threshold, [0046]), and determining, if said respective overlapping amount difference is larger than said power saving candidate determination threshold, said respective two neighbor radio cells as power saving candidate radio cells (If the measurements made by the UE devices are the same within a certain threshold, it is likely that the coverage for the two service areas is close to the same, including at the edge of the service area even if there is no UE device located there to report measurements. Similarly, for cases where the service areas are not the same, the relationship between their signal strengths can be determined beforehand, such as during deployment, and can be used to assist to determine when the compensation service area has been expanded to the proper extent, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving of Chen and Morad with the threshold information of Comstock to provide a methods and a system to better serve the device as suggested.

Allowable Subject Matter
4.	Claims 32-33, 36-37, 44-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brend et al. (US 20140051419 A1) discloses method of controlling an operating state of small cell base stations, said operating state comprising one of a non-sleeping state in which a small cell base station is operable to support communications with user equipment and sleeping state in which a small cell base station is inoperable to support communications with user equipment, comprises the steps of: determining whether a predetermined event has been experienced by at least one small cell base station of a group of small cell base stations and, if so, instructing at least a sub-group comprising a plurality of small cell base stations of said group of small cell base stations to transition between said non-sleeping state and said sleeping state. Such an approach helps to optimize energy savings made by small cell base stations within the network, whilst ensuring that appropriate levels of service are maintained for user equipment.
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641